
	
		I
		112th CONGRESS
		1st Session
		H. R. 2127
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Cohen (for
			 himself, Mr. Conyers,
			 Ms. Norton,
			 Ms. McCollum, and
			 Ms. Roybal-Allard) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To authorize funding for the creation and implementation
		  of infant mortality pilot programs in standard metropolitan statistical areas
		  with high rates of infant mortality, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nationally Enhancing the Wellbeing of
			 Babies through Outreach and Research Now Act or the
			 NEWBORN
			 Act.
		2.Infant mortality
			 pilot programsSection 330H of
			 the Public Health Service Act (42 U.S.C. 254c–8) is amended—
			(1)by redesignating
			 subsection (e) as subsection (f);
			(2)by inserting after
			 subsection (d) the following:
				
					(e)Infant Mortality
				Pilot Programs
						(1)In
				generalThe Secretary, acting through the Administrator, shall
				award grants to eligible entities to create, implement, and oversee infant
				mortality pilot programs.
						(2)Period of a
				grantThe period of a grant under this subsection shall be 5
				consecutive fiscal years.
						(3)PreferenceIn
				awarding grants under this subsection, the Secretary shall give preference to
				eligible entities proposing to serve any of the 15 counties or groups of
				counties with the highest rates of infant mortality in the United States in the
				past 3 years.
						(4)Use of
				fundsAny infant mortality pilot program funded under this
				subsection may—
							(A)include the
				development of a plan that identifies the individual needs of each community to
				be served and strategies to address those needs;
							(B)provide outreach
				to at-risk mothers through programs deemed appropriate by the
				Administrator;
							(C)develop and
				implement standardized systems for improved access, utilization, and quality of
				social, educational, and clinical services to promote healthy pregnancies,
				full-term births, and healthy infancies delivered to women and their infants,
				such as—
								(i)counseling on
				infant care, feeding, and parenting;
								(ii)postpartum
				care;
								(iii)prevention of
				premature delivery; and
								(iv)additional
				counseling for at-risk mothers, including smoking cessation programs, drug
				treatment programs, alcohol treatment programs, nutrition and physical activity
				programs, postpartum depression and domestic violence programs, social and
				psychological services, dental care, and parenting programs;
								(D)establish a rural
				outreach program to provide care to at-risk mothers in rural areas;
							(E)establish a
				regional public education campaign, including a campaign to—
								(i)prevent preterm
				births; and
								(ii)educate the
				public about infant mortality;
								(F)provide for any
				other activities, programs, or strategies as identified by the community plan;
				and
							(G)coordinate efforts
				between—
								(i)the health
				department of each county or other eligible entity to be served through the
				infant mortality pilot program; and
								(ii)existing entities
				that work to reduce the rate of infant mortality within the area of any such
				county or other eligible entity.
								(5)LimitationOf
				the funds received through a grant under this subsection for a fiscal year, an
				eligible entity shall not use more than 10 percent for program
				evaluation.
						(6)Reports on pilot
				programs
							(A)In
				generalNot later than 1 year after receiving a grant, and
				annually thereafter for the duration of the grant period, each entity that
				receives a grant under paragraph (1) shall submit a report to the Secretary
				detailing its infant mortality pilot program.
							(B)Contents of
				reportThe reports required under subparagraph (A) shall include
				information such as the methodology of, and outcomes and statistics from, the
				grantee’s infant mortality pilot program.
							(C)EvaluationThe
				Secretary shall use the reports required under subparagraph (A) to evaluate,
				and conduct statistical research on, infant mortality pilot programs funded
				through this subsection.
							(7)DefinitionsFor
				the purposes of this subsection:
							(A)AdministratorThe
				term Administrator means the Administrator of the Health Resources
				and Services Administration.
							(B)Eligible
				entityThe term eligible entity means a county,
				city, territorial, or tribal health department that has submitted a proposal to
				the Secretary that the Secretary deems likely to reduce infant mortality rates
				within the standard metropolitan statistical area involved.
							(C)TribalThe
				term tribal refers to an Indian tribe, a Tribal organization, or
				an Urban Indian organization, as such terms are defined in section 4 of the
				Indian Health Care Improvement
				Act.
							;
				and
			(3)by amending
			 subsection (f), as so redesignated—
				(A)in paragraph
			 (1)—
					(i)by
			 amending the paragraph heading to read: Healthy Start
			 Initiative; and
					(ii)by
			 inserting after carrying out this section the following:
			 (other than subsection (e));
					(B)by redesignating
			 paragraph (2) as paragraph (3);
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)Infant mortality
				pilot programsThere is authorized to be appropriated $10,000,000
				for each of fiscal years 2012 through 2016 to carry out subsection (e). Amounts
				authorized by this paragraph to be appropriated to carry out subsection (e) are
				in addition to amounts authorized by paragraph (1) to be appropriated to carry
				out the Healthy Start Initiative under subsection
				(a).
						;
				and
				(D)in paragraph
			 (3)(A), as so redesignated, by striking the program under this
			 section and inserting the program under subsection
			 (a).
				
